Citation Nr: 0334070	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  95-05 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an increased rating for cervical strain, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for C-5 radiculopathy, 
currently evaluated as 20 percent disabling.

5.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 based on hospitalization in 
October 1989.

6.  Entitlement to specially adapted housing under the 
provisions of 38 U.S.C.A. § 2101.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1967 to March 
1971.

This appeal to the Board of Veterans' Appeals (Board) 
originally arose from a November 1989 rating action that 
denied ratings in excess of 20 percent each for right and 
left knee chondromalacia.  A Notice of Disagreement (NOD) was 
received in December 1989.  By rating action of May 1990, the 
RO granted an increased rating from 20 percent to 30 percent 
for right knee chondromalacia; the matter of a rating in 
excess of 30 percent remained for consideration.  By rating 
actions of March 1992, the RO denied entitlement to an 
automobile and adaptive equipment under the provisions of 
38 U.S.C.A. §§ 3901-3904; denied service connection for 
residuals of a low back injury; and granted an increased 
rating from 20 percent to 30 percent for left knee 
chondromalacia; the matter of a rating in excess of 30 
percent remained for consideration.  A Statement of the Case 
(SOC) was issued subsequently in March 1992.  A Substantive 
Appeal was received subsequently in March 1992, which 
statement also served as a NOD with the denials of service 
connection for residuals of a low back injury and of 
entitlement to an automobile and adaptive equipment.  A 
Supplemental SOC (SSOC) with respect to the issues of ratings 
in excess of 30 percent each for knee chondromalacia was 
issued in October 1992, which SSOC also served as a SOC with 
respect to the issues of service connection for residuals of 
a low back injury and entitlement to an automobile and 
adaptive equipment.  In December 1992, the RO received a 
statement from the veteran that may be accepted as a 
Substantive Appeal as to the issue of service connection for 
residuals of a low back injury.  A SSOC was issued in January 
1993.  In February 1993, the RO received a statement from the 
veteran that may be accepted as a Substantive Appeal as to 
the issue of entitlement to an automobile and adaptive 
equipment.  

By rating action of April 1994, the RO denied a rating in 
excess of 20 percent for cervical strain with C-5 
radiculopathy, and a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  By rating action of November 1994, the 
RO denied service connection for peptic ulcer disease and for 
hemorrhoids, and denied a claims for a temporary total rating 
and for specially adapted housing under the provisions of 
38 U.S.C.A. § 2101.  A NOD with the denials of the six issues 
noted above was received in December 1994, a SOC was issued 
in January 1995, a Substantive Appeal was received in March 
1995, and a SSOC was issued in June 1996.  Also in January 
1995 and June 1996, SSOCs were issued with respect to the 
issues of ratings in excess of 30 percent each for knee 
chondromalacia, service connection for residuals of a low 
back injury, and entitlement to an automobile and adaptive 
equipment.

In January 1998, the RO received a written statement from the 
veteran wherein he withdrew from appellate consideration the 
issues of ratings in excess of 30 percent each for knee 
chondromalacia and entitlement to an automobile and adaptive 
equipment.  

By rating action of February 1998, the RO granted a TDIU; 
this constitutes a full grant of the benefit sought on appeal 
with respect to that issue.

By rating action of July 1998, the RO granted service 
connection for lumbar degenerative arthritis; this 
constitutes a full grant of the benefit sought on appeal with 
respect to the issue of service connection for residuals of a 
low back injury.  The RO also granted a separate 20 percent 
rating for cervical strain, and continued the denial of a 
rating in excess of 20 percent for C-5 radiculopathy; the 
matter of ratings in excess of 20 percent for each of these 
disabilities remains for appellate consideration.  By August 
1998 SSOC, the RO continued the denials of service connection 
for peptic ulcer disease and for hemorrhoids, ratings in 
excess of 20 percent each for cervical strain and for C-5 
radiculopathy, and the claim of entitlement to specially 
adapted housing.  By February 2003 SSOC, the RO continued the 
denial of entitlement to specially adapted housing.

As a final preliminary matter, the Board notes that 
statements dated in October and December 1992, the veteran 
raised the issue of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  By rating 
action of November 1994, the RO appears to have deferred 
consideration of this matter, and has not subsequently 
addressed it.  In statements of January 1998, March 2001, 
December 2002, and July 2003, the veteran and his 
representative have variously indicated that they wish to 
pursue a § 1151 claim.  In the June 2003 Brief on Appeal, the 
veteran's representative raised the issue of entitlement to 
special monthly compensation based on housebound status or 
the permanent need for aid and attendance from July 1997.  As 
these matters have not been adjudicated by the RO, they are 
not properly before the Board, and are referred to the RO for 
appropriate action.   
 

REMAND


As indicated above, the RO last variously reviewed the issues 
for which an appeal has been perfected in June 1996, August 
1998, and February 2003, at which time SSOCs were issued.  
Subsequent to the issuance of those SSOCs and prior to the 
RO's June 2003 certification of the appeal to the Board, 
additional evidence was added to the claims file, including 
numerous VA medical records of treatment and evaluation for 
the disabilities at issue.  As the record does not include 
SSOC(s) reflecting RO consideration of such evidence as it 
pertains to the issues on appeal, a remand of these matters 
is required to cure this procedural defect.  See 38 C.F.R. 
§§ 19.31 and 19.37 (2003).

The Board also notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.         § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claims currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the veteran 
should explain that he has a 1-year period for response.  See 
38 U.S.C.A. § 5103; Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. September 22, 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent, outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  The SSOC that explains the basis for the 
RO's determination must include citation and discussion of 
the pertinent legal authority implementing the VCAA-i.e., 
38 C.F.R. §§ 3.102 and 3.159.  

Finally, the Board notes that, in October 2000, the RO denied 
service connection for seizure and liver disorders.  An NOD 
as to this denial was received in December 2000.  By filing 
the NOD, the veteran has initiated appellate review of this 
issue.  The next step in the appellate process is for the RO 
to issue the veteran a Statement of the Case summarizing the 
evidence relevant to these issues, the applicable laws and 
regulations, and the reasons that the RO relied upon in 
making its determination.  See 38 C.F.R. § 19.29; Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).  Consequently, these matters must 
be remanded to the RO for the issuance of a Statement of the 
Case.  Id.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should issue to the veteran 
and his representative an appropriate SOC 
addressing the denial of the claims for 
service connection for a seizure 
disorder, and for a liver disorder  Along 
with the SOC, the RO must furnish to the 
veteran and her representative a VA Form 
9 (Appeal to the Board of Veterans' 
Appeals), and afford them the applicable 
time period for filing a substantive 
appeal to perfect an appeal as to those 
issues.  The veteran and his 
representative are hereby reminded that 
to obtain appellate jurisdiction of an 
issue not currently in appellate status, 
a timely appeal must be perfected.

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims for 
which an appeal has been perfected.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claims, and specific 
notice as to the type of evidence 
necessary to substantiate the claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation of or treatment for the 
claimed disabilities that are not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a one-year period 
for response (unless this period is 
waived, in writing).  

3.  If  the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
him and his representative of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 and any other 
applicable legal precedent.    
   
6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to specifically include evidence added 
to the record that has not been addressed 
in an SSOC) and legal authority.  

7.  In any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include citation of 
38 C.F.R. §§ 3.102 and 3.159 and a 
summary of the laws codifying and the 
regulations implementing the VCAA, 
discussion of all pertinent evidence and 
legal authority, and clear reasons and 
bases for its determinations), and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


